[Cite as In re J.G., 2022-Ohio-1137.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                LOGAN COUNTY




IN RE:
                                                            CASE NO. 8-21-45
       J.G.,

DELINQUENT CHILD AND                                        OPINION
SERIOUS YOUTHFUL OFFENDER.




                  Appeal from Logan County Common Pleas Court
                                 Juvenile Division
                             Trial Court No. 18 JD 180

                                        Judgment Affirmed

                               Date of Decision: April 4, 2022




APPEARANCES:

        Alison Boggs for Appellant

        Evan R. Downing for Appellee
Case No. 8-21-45


SHAW, J.

         {¶1} Delinquent Child, J.G., brings this appeal from the October 14, 2021,

judgment of the Logan County Common Pleas Court, Juvenile Division, finding

that J.G. successfully completed his probation, but ordering that the case “remain

open under intake” with other, non-modified orders still in effect. On appeal, J.G.

argues that the trial court erred by attempting to retain jurisdiction over him despite

finding that he had successfully completed probation.

                                               Background

         {¶2} On October 23, 2019, J.G. entered an admission to the allegation of

Rape in violation of R.C. 2907.02(A)(2), a first degree felony if committed by an

adult. On that same date he also entered pleas of no contest to three counts of Gross

Sexual Imposition (“GSI”) in violation of R.C. 2907.05(A)(4), all felonies of the

third degree if committed by an adult.1 All of the allegations carried “Serious

Youthful Offender” (“SYO”) specifications, subjecting J.G. to a discretionary SYO

dispositional sentence. J.G. stipulated to the facts that satisfied the SYO

specifications.

         {¶3} On January 28, 2020, J.G. proceeded to a dispositional hearing wherein

the juvenile court imposed a blended sentence. For his juvenile disposition, J.G.


1
  The charges arose from allegations that J.G. inserted his fingers into, and/or touched the vagina of, a young
girl and inappropriately touched four other young girls while riding the school bus. See In re J.G., 3d Dist.
Logan No. 8-20-59, 2021-Ohio-1624, ¶ 2. All of the victims were under the age of thirteen, ranging in ages
from five to eight-years-old at the time the offenses occurred. Id.

                                                     -2-
Case No. 8-21-45


received a suspended commitment to the Department of Youth Services. In addition,

J.G. was placed on probation. He was also ordered to have no contact with any of

the victims in this case or their families, and he was ordered to have no unsupervised

contact with minor children.2

           {¶4} For the adult portion of J.G.’s blended sentence, the juvenile court

imposed a seven-year prison term for the rape offense, and a one-year prison term

on each of the three GSI offenses. The prison terms were ordered to run

consecutively for a total of ten years. However, the juvenile court stayed the adult

portion of J.G.’s sentence pending successful completion of J.G.’s juvenile

dispositions.

           {¶5} J.G. appealed his blended sentence to this Court and we overruled his

assignments of error. See In re J.G., 3d Dist. Logan No. 8-20-59, 2021-Ohio-1624.

           {¶6} On October 14, 2021, the juvenile court filed an entry finding that J.G.

“has complied with and satisfactorily completed the terms of probation and fulfilled

all requirements of the Court.” (Doc. No. 251). The entry further stated:

           It is hereby ORDERED that juvenile is successfully released from
           probation. The above captioned case SHALL remain open under
           intake; juvenile remains under the Court’s jurisdiction until
           juvenile’s attainment of the age of twenty-one (21) years. All
           orders not altered herein remain in full force and effect to include,
           but not limited to, the following:




2
    J.G. was remanded to JDC custody pending acceptance into a juvenile sex offender program.

                                                    -3-
Case No. 8-21-45


       Order issued per Judgment Entry filed on January 28, 2020, and
       February 5, 2020- No contact with victims, victims’ families, or
       unsupervised minors.

(Id.) The entry continued by stating, inter alia, that the SYO sentence was still

stayed pending successful completion of the traditional juvenile disposition.

       {¶7} J.G. brings the instant appeal from the trial court’s judgment, asserting

the following assignment of error for our review.

                              Assignment of Error
       The trial court erred when it attempted to retain jurisdiction over
       appellant instead of terminating the juvenile and adult cases upon
       appellant’s successful completion of probation.

       {¶8} In his assignment of error, J.G. argues that the trial court “lost

jurisdiction” over him when it ordered his release from probation. (Appt.’s Br. at 4).

He contends that with his probation terminated, the juvenile court lacked the

authority to leave the case “open” with other orders pending.

       {¶9} The Supreme Court of Ohio has already rejected J.G.’s jurisdictional

theory. In In re J.F., 121 Ohio St.3d 76, 2009-Ohio-318, ¶ 11, the Supreme Court

of Ohio held:

       Probation, no longer a stand-alone disposition, has become a
       subcategory or optional element of community control. It follows
       that the expiration of probation supervision—as one component
       of an order of community control—does not automatically trigger
       the loss of the juvenile court’s jurisdiction; as long as other
       community-control sanctions remain in effect, the juvenile
       remains subject to the court’s supervision.



                                         -4-
Case No. 8-21-45


Stated differently, probation is only one portion of a possible juvenile disposition,

and the completion of probation does not trigger the loss of a juvenile court’s

jurisdiction as long as other sanctions remain in effect.

       {¶10} In this case, the trial court explicitly stated that J.G. had completed

“probation” but also explicitly stated other orders “not altered herein remain in full

force and effect.” (Doc. No. 251). Since the juvenile court specifically left other

orders in place, the termination of J.G.’s probation did not terminate the juvenile

court’s jurisdiction under In re J.F. Therefore, J.G.’s assignment of error is

overruled.

                                     Conclusion

       {¶11} For the foregoing reasons, J.G.’s assignment of error is overruled and

the judgment of the Logan County Common Pleas Court, Juvenile Division, is

affirmed.

                                                                 Judgment Affirmed

ZIMMERMAN, P.J. and WILLAMOWSKI, J., concur.

/jlr




                                         -5-